In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-274V
                                  Filed: September 27, 2016
******************************
WYNETTE ARIAS,                                 *       UNPUBLISHED
                                               *
                        Petitioner,            *
               v.                              *
                                               *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                            *       Reasonable Amount to Which
AND HUMAN SERVICES,                            *       Respondent Does Not Object
                                               *
                        Respondent.            *
                                               *
*************************
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

         On April 9, 2014, Wynette Arias (“Ms. Arias” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”). Petitioner alleged that she developed lichenoid lesions after
receiving a Hepatitis B vaccine on July 29, 2011. See generally Petition (“Pet.”), ECF No. 1. On
October 3, 2014, respondent filed a Rule 4(c) Report (“Resp. Rpt.”), stating that petitioner had
demonstrated insufficient proof of injury to warrant entitlement. Resp. Rpt. ECF No. 19.
Nevertheless, the parties agreed to settle this case. Respondent filed a stipulation of settlement on
Feburary 15, 2016. Stipulation, ECF No. 47. Accordingly, on February 18, 2016, the
undersigned issued a decision approving the settlement. Decision, ECF No. 48.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        Petitioner now seeks an award of attorney’s fees and costs in the amount of $26,565.69,
pursuant to Section 15(e) of the Vaccine Act. Motion for Attorney’s Fees (“Motion for Fees”),
ECF No. 53. In accordance with General Order #9, petitioner has filed a signed statement
indicating petitioner incurred $257.10 in out-of-pocket expenses. Notice, ECF No. 54.
Respondent filed a response to the petitioner’s motion for fees on September 19, 2016. Response
to Motion for Attorney’s Fes (“Response”), ECF No. 55. Respondent made no specific
objections to petitioner’s fee application, and stated that the amount of fees and costs sought was
“not an unreasonable amount to have been incurred.” Response at 1. After careful consideration,
the undersigned has determined to grant the request in full for the reasons set forth below.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). Based
on the reasonableness of petitioner’s request and the lack of opposition from respondent, the
undersigned GRANTS petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $26,565.693 as follows:

              A lump sum of $257.10 in the form of a check payable solely to petitioner,
               Wynette Arias; and
              A lump sum of $26,308.59 in the form of a check jointly payable to petitioner
               and petitioner’s counsel, Ronald Homer.

       The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                 2